DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/25/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “forming first conductive lines of different length” in line 3. Claim 10 recites the limitation “forming first conductive lines of different length” in line 3. These limitations were not described in the specification as originally filed and constitutes new matter. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9, as so far as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 6,087,251) in view of Fukazawa (US 2001/0055872) and Kim (US 2018/0040631).
Regarding claim 1, Hsu discloses, in FIGS. 2B-2D and in related text, a method for forming self-aligned vias by employing a top level line pattern, the method comprising: 
forming first conductive lines (206a-206c) in parallel to each other (in direction into FIG. 2B) within a first dielectric material (202) such that at least one of the first 
Hsu discloses recessing first conductive line (206a) to create a first opening (204a’) and to define recessed first conductive line (206a’) and non-recessed first conductive line (206b); filling the first opening with a second dielectric material such that top surface of the non-recessed first conductive line remains exposed (see Hsu, FIGS. 2C-2D, column 3, line 53 to column 4, line 9). Thus Hsu discloses recessing at least one conductive line of the first conductive lines to create a first opening and to define a first set of recessed first conductive lines and a second set of non-recessed first conductive lines; filling the first opening with a second dielectric material such that top surfaces of the second set of non-recessed first conductive lines remain exposed.
Hsu also discloses immediately after filling the first opening with the second dielectric material, forming a sacrificial block (210) (see Hsu, FIG. 2E, column 2, lines 48-64, column 3, line 66 to column 4, line 16). 
Hsu in FIGS. 2B-2D does not explicitly disclose: 
forming a sacrificial block perpendicular to the second set of non-recessed first conductive lines such that the top surfaces of the second set of non-recessed first conductive lines directly contact the sacrificial block; 
forming a single via directly underneath the sacrificial block by recessing the second set of non-recessed first conductive lines; 
removing the sacrificial block to create a second opening; and 

Fukazawa teaches forming a sacrificial block (55) perpendicular to non-recessed conductive line (14) such that top surface of the non-recessed conductive line directly contact the sacrificial block; forming a single via (18) directly underneath the sacrificial block by recessing the non-recessed conductive line (see Fukazawa, FIGS. 16-18, [0082]-[0085]). Thus Fukazawa teaches forming a sacrificial block perpendicular to the second set of non-recessed first conductive lines such that the top surfaces of the second set of non-recessed first conductive lines directly contact the sacrificial block; forming a single via directly underneath the sacrificial block by recessing the second set of non-recessed first conductive lines.
Fukazawa teaches removing the sacrificial block to create a second opening (21); and filling the second opening with a conductive material (23) to define a second conductive line such that the single via (18) aligns to both the first conductive line (17) and the second conductive line (23) (see Fukazawa, FIGS. 19-21, [0086]-[0088]).
Hsu and Fukazawa are analogous art because they both are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Hsu with the features of Fukazawa because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hsu to include forming a sacrificial block perpendicular to the second set of non-recessed first conductive lines such that the top 
Hsu in FIGS. 2B-2D does not explicitly disclose forming first conductive lines of different lengths in parallel to each other.
Kim teaches forming first conductive lines (407) of different lengths in parallel to each other (see Kim, FIG. 4B, [0062], [0065]-[0066]).
Hsu and Kim are analogous art because they both are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Hsu with the features of Kim because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hsu to include forming first conductive lines of different lengths in parallel to each other, as taught by Kim, in order to form a standard cell (see Kim, [0064]).
Regarding claim 2, Hsu in view of Fukazawa and Kim teaches the method of claim 1.

Regarding claim 3, Hsu in view of Fukazawa and Kim teaches the method of claim 1.
Hsu discloses wherein the first and second dielectric materials are constructed from a same material (see Hsu, column 3, line 66 to column 4, line 10).
Regarding claim 4, Hsu in view of Fukazawa and Kim teaches the method of claim 1.
Fukazawa teaches wherein the non-recessed conductive line (14, later 17) is perpendicular to the second conductive line (23, as defined by sacrificial block 55) (see Fukazawa, FIGS. 17 and 21), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1. Thus Fukazawa teaches wherein the second set of non-recessed first conductive lines are perpendicular to the second conductive line.
Regarding claim 5, Hsu in view of Fukazawa and Kim teaches the method of claim 1.
Fukazawa teaches wherein a dimension of the single via (18) automatically matches dimensions for the non-recessed first conductive line (14, later 17) and the second conductive line (23), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1 (see Fukazawa, FIGS. 17 and 21: via 18 and non-recessed first conductive line 14 have the same width in the horizontal direction in FIG. 17; via 18 and second conductive line 23 have similar 
Regarding claim 6, Hsu in view of Fukazawa and Kim teaches the method of claim 1.
Fukazawa teaches wherein the single via (18) is formed before constructing the second conductive line (21) (see Fukazawa, FIGS. 18-21, [0085], [0088]), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1.
Regarding claim 7, Hsu in view of Fukazawa and Kim teaches the method of claim 1.
Fukazawa teaches wherein a third dielectric material (19) is deposited adjacent the sacrificial block (55) before forming the second opening (21) (see Fukazawa, FIGS. 19-20, [0086]-[0087]), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1.
Regarding claim 8, Hsu in view of Fukazawa and Kim teaches the method of claim 8.
Fukazawa teaches wherein the second opening (21, as defined by sacrificial block 55) extends along a certain length (in horizontal direction in FIG. 17 and in direction into FIGS. 18-20).
Fukazawa does not explicitly teach wherein the second opening extends along an entire length of the third dielectric material. However, the limitation would not establish patentability since it is mere changes in size and proportion. See MPEP § 2144.04 (IV)(A).
Regarding claim 9, Hsu in view of Fukazawa and Kim teaches the method of claim 8.
Fukazawa teaches wherein the second opening (21, as defined by sacrificial block 55) is perpendicular to the non-recessed conductive line (14, later 17) (see Fukazawa, FIGS. 17-20), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1. Thus Fukazawa teaches wherein the second opening is perpendicular to the second set of non-recessed first conductive lines.
Claims 10, 11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 6,087,251) in view of Fukazawa (US 2001/0055872) and Kim (US 2018/0040631).
Regarding claim 10, Hsu discloses, in FIGS. 2B-2D and in related text, a method for forming self-aligned vias by employing a top level line pattern, the method comprising: 
forming first conductive lines (206a-206c) in parallel to each other (in direction into FIG. 2B) within a first dielectric material (202) such that at least one of the first conductive lines is centrally disposed within the first dielectric material; 
depositing a block mask (208) over one of the first conductive lines (see Hsu, FIGS. 2B-2C, column 3, lines 29-52).
Hsu discloses recessing one first conductive line (206) to create a first gap (204a’) to define recessed first conductive line (206a’) and non-recessed first conductive line (206b); removing the block mask; filling the first gap with a second dielectric material such that top surface of non-recessed first conductive line remain exposed (see 
Hsu also discloses immediately after filling the first gap with the second dielectric material, depositing a sacrificial block (210) (see Hsu, FIG. 2E, column 2, lines 48-64, column 3, line 66 to column 4, line 16).
Hsu in FIGS. 2B-2D does not explicitly disclose:  
depositing a sacrificial block such that the top surfaces of the second set of non-recessed first conductive lines directly contact the sacrificial block; 
recessing the second set of non-recessed first conductive lines to create a second gap and a single via; 
filling the second gap with a third dielectric material; 
removing the sacrificial block to define a third gap; and 
filling the third gap with a conductive material to define a second conductive line such that the single via aligns to both the first conductive lines and the second conductive line.
Fukazawa teaches depositing a sacrificial block (55) such that top surface of non-recessed conductive line (14) directly contact the sacrificial block; recessing the non-recessed conductive line to create second gap (16) and a single via (18) (see Fukazawa, FIGS. 16-18, [0082]-[0085]). Thus Fukazawa teaches depositing a sacrificial block such that the top surfaces of the second set of non-recessed first conductive lines 
Fukazawa teaches filling the second gap with a third dielectric material (19); removing the sacrificial block (55) to define a third gap (21); filling the third gap with a conductive material (23) to define a second conductive line such that the single via (18) aligns to both the first conductive lines (17) and the second conductive line (23) (see Fukazawa, FIGS. 19-21, [0086]-[0088]).
Hsu and Fukazawa are analogous art because they both are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Hsu with the features of Fukazawa because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hsu to include depositing a sacrificial block such that the top surfaces of the second set of non-recessed first conductive lines directly contact the sacrificial block; recessing the second set of non-recessed first conductive lines to create a second gap and a single via; filling the second gap with a third dielectric material; removing the sacrificial block to define a third gap; and filling the third gap with a conductive material to define a second conductive line such that the single via aligns to both the first conductive lines and the second conductive line, as taught by Fukazawa, in order to forming a via without a void, and reduce the number of manufacturing steps (see Fukazawa, [0089]-[0090], [0057]).
Hsu in FIGS. 2B-2D does not explicitly disclose forming first conductive lines of different lengths in parallel to each other.

Hsu and Kim are analogous art because they both are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Hsu with the features of Kim because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hsu to include forming first conductive lines of different lengths in parallel to each other, as taught by Kim, in order to form a standard cell (see Kim, [0064]).
Regarding claim 11, Hsu in view of Fukazawa and Kim teaches the method of claim 10.
Fukazawa teaches wherein the sacrificial block (55) is perpendicular to the first conductive lines (14) (see Fukazawa, FIGS. 16-17), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 10.
Regarding claim 13, Hsu in view of Fukazawa and Kim teaches the method of claim 10.
Fukazawa teaches wherein recessed first conductive line (14, later 17) is perpendicular to the second conductive line (23, as defined by sacrificial block 55) (see Fukazawa, FIGS. 16-21), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 10. Hsu shows that the first conductive lines are in parallel (see Hsu, FIGS. 2A-2D). Thus Hsu together with 
Regarding claim 14, Hsu in view of Fukazawa and Kim teaches the method of claim 10.
Fukazawa teaches wherein a dimension of the single via (18) automatically matches dimensions for the first conductive lines (14, later 17) and the second conductive line (23), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 10 (see Fukazawa, FIGS. 17 and 21: via 18 and first conductive line 14 have the same width in the horizontal direction in FIG. 17; via 18 and second conductive line 23 have similar dimensions as both are defined by sacrificial block 55. Note that Merriam-Webster defines match as a thing equal or similar to another).
Regarding claim 15, Hsu in view of Fukazawa and Kim teaches the method of claim 10.
Fukazawa teaches wherein the single via (18) is formed before constructing the second conductive line (23) (see Fukazawa, FIGS. 18-21, [0085], [0088]), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 10.
Regarding claim 16, Hsu in view of Fukazawa and Kim teaches the method of claim 10.
Hsu discloses wherein the block mask (208) directly contacts an entire top surface of the one (206b) of the first conductive lines (see Hsu, FIG. 2C, column 3, lines 53-65).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Fukazawa and Kim, and further in view of Homma (Tetsuya Homma, Low dielectric constant materials and methods for interlayer dielectric films in ultralarge-scale integrated circuit multilevel interconnections, Materials Science and Engineering. R23 (1998) 243-285).
Regarding claim 12, Hsu in view of Fukazawa and Kim teaches the method of claim 10.
Hsu discloses wherein the first and second dielectric materials are constructed from a same material (see Hsu, column 3, line 66 to column 4, line 10).
Hsu and Fukazawa shows that the first, second, and third dielectric materials are dielectric materials for interlayer dielectric films (dielectric films between conductive layers) (see, for example, Hsu, column 1, lines 11-35; Fukazawa, [0061]).
Hsu and Fukazawa do not explicitly disclose or teach wherein the first, second, and third dielectric materials are constructed from a same material.
Homma teaches a low dielectric constant material (fluorinated silicon oxide or SiOF) for interlayer dielectric films (see Homma, page 244). Thus Homma teaches wherein the first, second, and third dielectric materials are constructed from a same material (SiOF).
Hsu and Homma are analogous art because they both are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Hsu with the features of Homma because they are from the same field of endeavor.


Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583.  The examiner can normally be reached on M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811